Exhibit 10.1

Severance Agreement

THIS SEVERANCE AGREEMENT (“Agreement”) dated as of April 25, 2011 (the
“Effective Date”) is entered by and between David Clarke (“Executive”) and GSI
Group Inc., a company organized under the laws of the Province of New Brunswick,
Canada (the “Company”).

RECITALS

WHEREAS, Executive is currently employed by the Company on an at-will basis; and

WHEREAS, the Company and Executive desire to maintain the continued services of
Executive as an at-will employee of the Company on and after the Effective Date;
and

WHEREAS, the Company desires to encourage the continued attention and dedication
of Executive to his duties of employment without personal distraction or
conflict of interest in circumstances which could arise from the occurrence of a
Group Sale (as defined below).

AGREEMENT

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive agree as
follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Annual Base Salary” shall mean the rate of Executive’s annual base salary
as in effect from time to time.

(b) “Board” shall mean the Board of Directors of the Company.

(c) The Company shall have “Cause” to terminate Executive’s employment hereunder
upon: (i) Executive’s willful failure to substantially perform his duties to the
Company and/or any of its subsidiaries (other than any such failure resulting
from Executive’s Disability or any inability to engage in any substantial
gainful activity that could reasonably be expected to result in Disability)
which is not remedied within 30 days after receipt of written notice from the
Company specifying such failure; (ii) Executive’s willful failure to carry out,
or comply with, in any material respect any lawful and reasonable directive of
the Board or the Chief Executive Officer of the Company, which is not remedied
within 30 days after receipt of written notice from the Company specifying such
failure; (iii) Executive’s commission at any time of any act or omission that
results in, or may reasonably be expected to result in, a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation



--------------------------------------------------------------------------------

for any felony or crime involving moral turpitude; or (iv) Executive’s unlawful
use (including being under the influence) or possession of illegal drugs on the
Company’s premises or while performing Executive’s duties and responsibilities
for the Company and/or any of its subsidiaries. Whether or not an event giving
rise to “Cause” occurs will be determined by the Board in its sole discretion.

(d) “Code” shall mean Internal Revenue Code of 1986, as amended.

(e) “Date of Termination” shall mean the actual date of Executive’s termination
of employment.

(f) “Disability” shall mean Executive’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than twelve (12) months.

(g) “Group Sale” shall mean the consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries), in any single transaction or series of related transactions, of
a sale or other disposition of assets of the Company which, as of the date of
such sale or other disposition, produce or otherwise result in seventy percent
(70%) or more of the aggregate revenue of the Laser Products Group to any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)). Whether or not a single transaction or a series of related
transactions constitutes a “Group Sale” will be determined by the Board in its
sole discretion.

(h) “Laser Products Group” shall mean the business group of the Company which
includes the Synrad, Continuum, Quantronix, JK Laser, Control Laser and Baublys
businesses and products and the associated distribution entities or portions
thereof.

(i) “Option Period” shall mean the period beginning on the day immediately
following the sixth-month anniversary of a Group Sale and ending on the
seven-month anniversary of a Group Sale.

(j) “Post-Sale Period” shall mean the period beginning on the date of a Group
Sale and ending on the six-month anniversary of a Group Sale.

(k) “Section 409A” shall mean Section 409A of the Code and the Department of
Treasury Regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Effective Date.

2. Term of Agreement. The term of this Agreement shall be for the period
beginning on the Effective Date and ending on the earlier of (a) the date on
which Executive is no longer employed in the position of Group Executive in
charge of the Laser Products Group, and (b) the end of the Option Period
following the first Group Sale occurring after the Effective Date; provided that
the expiration or termination of the term shall not impair the rights or
obligations of any party hereto which shall have accrued prior to such
expiration or termination.



--------------------------------------------------------------------------------

3. Post-Sale Period Employment.

(a) To the extent Executive is employed as of the date of a Group Sale,
Executive shall, during the Post-Sale Period (subject to any termination of
employment by the Company prior to the end of the Post-Sale Period), serve as an
employee of the Company with responsibilities, duties and authority as may be
from time to time assigned to Executive by the Board or the Chief Executive
Officer of the Company. Such duties, responsibilities and authority may include
services for one or more subsidiaries or affiliates of the Company (or, as
directed by the Board, any third party, including, without limitation, any
person or group of related persons that were involved in the Group Sale).
Executive (a) shall devote substantially all of his working time and efforts to
the business and affairs of the Company and its subsidiaries (or, as directed by
the Board, any third party, including, without limitation, any person or group
of related persons that were involved in the Group Sale) and (b) agrees to
observe and comply with the Company’s rules and policies as adopted by the
Company from time to time.

(b) To the extent Executive is employed during the Post-Sale Period and the
Option Period, Executive shall, during the Post-Sale Period and the Option
Period, (i) receive an Annual Base Salary equal to his Annual Base Salary in
effect as of immediately prior to such Group Sale and (ii) continue to be
eligible to receive an annual performance-based cash bonus with a target bonus
opportunity equal to his target bonus opportunity in the year in which such
Group Sale occurred.

4. Acceleration of Equity Upon a Group Sale. Notwithstanding any provision to
the contrary in any equity award agreement, effective immediately prior to the
occurrence of a Group Sale (and subject to the consummation of such Group Sale
and Executive’s continued employment through the occurrence of such Group Sale),
all equity awards granted by the Company and then held by Executive shall become
fully vested and exercisable with respect to all shares subject thereto.

5. Severance Payments.

(a) If (i) during the Post-Sale Period, Executive’s employment is terminated by
the Company without Cause or (ii) during the Option Period, Executive’s
employment is terminated by the Company or Executive for any reason, the Company
shall, subject to Executive’s execution and non-revocation of a waiver and
release of claims agreement in the Company’s customary form (a “Release”) in
accordance with Section 18(c), pay to Executive, over twelve months in
accordance with the Company’s then-applicable payroll practices, a cash payment
in an amount equal to the sum of (A) 100% of Executive’s Annual Base Salary as
of immediately prior to the Date of Termination and (B) 100% of Executive’s
target annual bonus opportunity for the year in which the Date of Termination
occurs.

(b) Notwithstanding any other provision of this Agreement, no payment shall be
made pursuant to this Section 5 following the date Executive first violates any
restrictive covenants agreed to in writing by and between the Company and
Executive if Executive does not cure such violation within 30 days of written
notice thereof.



--------------------------------------------------------------------------------

(c) The provisions of this Section 5 shall supersede in their entirety any
severance payment provisions in any severance plan, policy, program or other
arrangement maintained by the Company.

6. Inventions Assignment/Non-Compete Agreement. As a condition precedent to the
parties entering into this Agreement, Executive shall have executed and
delivered to the Company an Employee Patent and Proprietary Information
Utilization, Non-Competition and Non-Solicitation Agreement (or similar
agreement) in the Company’s then-applicable form.

7. Parachute Payments. Notwithstanding any other provision of this Agreement, to
the extent Executive would be subject to the excise tax under Section 4999 of
the Code on the payment made under Section 5 hereof and any other payments or
benefits Executive would receive from the Company required to be included in the
calculation of parachute payments for purposes of Sections 280G and 4999 of the
Code, the amount payable under this Agreement shall be automatically reduced to
an amount one dollar less than that, when combined with such other amounts and
benefits required to be so included, would subject Executive to the excise tax
under Section 4999 of the Code.

8. Assignment and Successors. The Company may (a) assign its rights and
obligations under this Agreement to any entity, including, without limitation,
any person or group of related persons that were involved in a Group Sale or any
successor to all or substantially all the assets of the Company, by merger or
otherwise, and (b) may assign or encumber this Agreement and its rights
hereunder as security for indebtedness of the Company and its Affiliates;
provided that no assignment pursuant to this Section 8 shall relieve the Company
of any of the obligations under Section 5 to the extent such obligations are not
satisfied by the assignee. Executive may not assign Executive’s rights or
obligations under this Agreement to any individual or entity. This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, assigns, personnel and legal representatives,
executors, administrators, heirs, distributees, devisees, and legatees, as
applicable.

9. Notices. Any notice, request, claim, demand, document and other communication
hereunder to any party hereto shall be effective upon receipt (or refusal of
receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, to the following
address (or at any other address as any party hereto shall have specified by
notice in writing to the other party hereto):

 

  (a) If to the Company:

GSI Group Inc.

125 Middlesex Turnpike

Bedford, MA 01730-1409

Attn: Vice President, Corporate Resources

Fax Number: (781) 266-5115



--------------------------------------------------------------------------------

and a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4802

Attn:  James C. Gorton

          Bradd L. Williamson

Fax Number: (212) 751-4864

 

  (b) If to Executive, at the address set forth on the signature page hereto.

10. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the Commonwealth of
Massachusetts, without giving effect to any principles of conflicts of law,
whether of the Commonwealth of Massachusetts or any other jurisdiction, and
where applicable, the laws of the United States, that would result in the
application of the laws of any other jurisdiction.

11. Dispute Resolution.

(a) With respect to disputes and claims hereunder, each of the parties
irrevocably submits to the exclusive jurisdiction of any court of competent
jurisdiction sitting in Middlesex Country, Massachusetts, for the purposes of
any suit, action or other proceeding arising out of this Agreement, any related
agreement or any transaction contemplated hereby or thereby. Each of the parties
hereto further agrees that service of any process, summons, notice or document
by U.S. registered mail to such party’s respective address set forth or
described in Section 9 shall be effective service of process for any action,
suit or proceeding in any court of competent jurisdiction sitting in Middlesex
Country, Massachusetts with respect to any matters to which it has submitted to
jurisdiction in this Section 11. Each of the parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any related document or the
transactions contemplated hereby and thereby in any court of competent
jurisdiction sitting in Middlesex County, Massachusetts, and hereby and thereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

(b) As a specifically bargained for inducement for each of the parties hereto to
enter into this Agreement (after having the opportunity to consult with
counsel), each party hereto expressly waives the right to trial by jury in any
lawsuit or proceeding relating to or arising in any way from this Agreement or
the matters contemplated hereby.

12. Entire Agreement. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) are
intended by the parties hereto to be the final expression of their agreement
with respect to the subject matter described herein (including, without
limitation, any obligation of the Company or its subsidiaries to make severance
payments or provide severance benefits to Executive) and may not be contradicted
by evidence of any prior or contemporaneous agreement. The parties hereto
further intend that this Agreement shall constitute the complete and exclusive
statement of its terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement. Nothing in this Agreement shall confer upon
Executive any right to continue in the employ or service of the Company or any
subsidiary



--------------------------------------------------------------------------------

thereof or shall interfere with or restrict in any way the rights of the Company
and its subsidiaries, which rights are hereby expressly reserved, to discharge
or terminate the services of Executive at any time for any reason whatsoever,
with or without cause.

13. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of the Company and approved by the Board, which expressly
identifies the amended provision of this Agreement. By an instrument in writing
similarly executed and approved by the Board, Executive or a duly authorized
officer of the Company may waive compliance by the other party or parties hereto
with any provision of this Agreement that such other party was or is obligated
to comply with or perform; provided, however, that such waiver shall not operate
as a waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.

14. No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

15. Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

16. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement, any federal, state, local or foreign withholding
or other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

18. Section 409A.

(a) General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A. Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to
Executive under Section 409A, the Company reserves the right (without any
obligation to do so or to indemnify Executive for failure to do so) to (i) adopt
such



--------------------------------------------------------------------------------

amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement and to avoid less favorable accounting or tax consequences for the
Company and/or (ii) take such other actions as the Company determines to be
necessary or appropriate to exempt the amounts payable hereunder from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder. No provision of this
Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from Executive or any
other individual to the Company or any of its Affiliates, employees or agents.

(b) Separation from Service under Section 409A. Notwithstanding any provision to
the contrary in this Agreement: (i) no amount shall be payable pursuant to
Section 5 in connection with Executive’s termination of employment with the
Company unless the termination of Executive’s employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations; and (ii) for purposes of Section 409A,
Executive’s right to receive any installment payments shall be treated as a
right to receive a series of separate and distinct payments. Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed at the time
of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of Executive’s
“separation from service” with the Company (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) or (B) the date of
Executive’s death; upon the earlier of such dates, all payments deferred
pursuant to this sentence shall be paid in a lump sum to Executive, and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.

(c) Release. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
Release, (i) the Company shall deliver the Release to Executive within seven
(7) days following the Date of Termination, and (ii) if Executive fails to
execute the Release on or prior to the Release Expiration Date (as defined
below) or timely revokes his acceptance of the Release thereafter, Executive
shall not be entitled to any payments or benefits otherwise conditioned on the
Release. For purposes of this Section 18(c), “Release Expiration Date” shall
mean the date that is twenty-one (21) days following the date upon which the
Company timely delivers the Release to Executive, or, in the event that
Executive’s termination of employment is “in connection with an exit incentive
or other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date. To the extent that any payments of nonqualified
deferred compensation (within the meaning of Section 409A) due under this
Agreement as a result of Executive’s termination of employment are delayed
pursuant to this Section 18(c), such amounts shall be paid in a lump sum on the
first payroll date to occur on or after the 90th day following the date of
Executive’s termination of employment, provided that Executive executes and does
not revoke the Release prior to such 90th day (and any applicable revocation
period has expired).

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

GSI GROUP INC.   By:  

 

Title:  

 

DAVID CLARKE  

 

Residence Address:  

 

 

 

 

Signature Page for Severance Agreement for David Clarke